Opinion issued April 16, 2015




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-15-00313-CR
                           ———————————
                    IN RE NII-OTABIL NELSON, Relator



       Original Proceeding on Application for Writ of Habeas Corpus



                         MEMORANDUM OPINION

      Relator, Nii-Otabil Nelson, proceeding pro se and incarcerated, has filed an

“Ex Parte Emergency Application for Writ of Habeas Corpus Seeking Bail,”

contending that he is being unlawfully confined in the Harris County Jail without

the benefit of bail, pending a motion to adjudicate for the offense of alleged
violation of the terms of his community supervision. 1 We dismiss the application

for want of jurisdiction.

      This Court does not have original habeas corpus jurisdiction of a bail issue

in criminal cases. See Ortiz v. State, 299 S.W.3d 930, 932 (Tex. App.—Amarillo

2009, no pet.) (citations omitted); see also In re Estrada, Jr., No. 01-14-00819-CR,

2014 WL 5780339, at *1 (Tex. App.—Houston [1st Dist.] Nov. 6, 2014, orig.

proceeding) (citations omitted); TEX. GOV’T CODE ANN. § 22.221(d) (West Supp.

2014) (original habeas corpus jurisdiction of the courts of appeals is limited to

cases in which a person’s liberty is restrained because the person violated an order,

judgment, or decree entered in a civil case). “Article 11.072 is the exclusive means

by which the district courts may exercise their original habeas jurisdiction under

Article V, Section 8, of the Texas Constitution in cases involving an individual

who is either serving a term of community supervision or who has completed a

term of community supervision.” State v. Guerrero, 400 S.W.3d 576, 582 (Tex.

Crim. App. 2013) (internal quotation marks and citation omitted); see TEX. CODE

CRIM. PROC. ANN. art. 11.072, §§ 1, 2(a), 8 (West Supp. 2014) (habeas applications

1
      The underlying case is State v. Nelson, Cause No. 1372073, in the 182nd
      District Court of Harris County, Texas, the Honorable Jeannine Barr
      presiding. On March 9, 2015, relator filed a notice of appeal from the denial
      of the amended motion to adjudicate guilt, which was assigned appellate
      cause number 01-15-00248-CR, and remains pending. Because the pro se
      relator appeared to initiate an original proceeding in this Court by filing this
      habeas application seeking bail on April 7, 2015, the Clerk of this Court
      assigned it a new appellate cause number from his pending appeal.

                                          2
in felony/misdemeanor cases seeking relief from orders/judgments ordering

community supervision “must be filed with the clerk of the court in which

community supervision was imposed,” and the denial of such applications may be

appealed to the court of appeals “under Article 44.02 and Rule 31, Texas Rules of

Appellate Procedure.”); cf. TEX. R. APP. P. 31.1 (pertaining to appellate review of a

trial court order in a habeas corpus or bail proceeding). Because there is no

indication in relator’s habeas application that it was filed in the district court first,

that it was denied, and that he is appealing such a denial, we lack jurisdiction to

consider this application in the first instance.

      Accordingly, we dismiss the habeas application for want of jurisdiction.

                                    PER CURIAM
Panel consists of Justices Jennings, Higley, and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                            3